 Case 2:18-cv-01900-JCM-VCF Document 30 Filed 09/21/20 Page 1 of 1

                                                                          1



 1                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
 2

 3   JENNIFER MARTINEZ, an            )
     individual,                      ) Case No. 2:18-cv-01900-JCM-VCF
 4                Plaintiff,          )
           vs.                        )
 5   SCIENTIFIC GAMES                 ) ORDER TEMPORARILY
     CORPORATION, a Nevada            ) UNSEALING NOTES
 6   corporation,                     )
                  Defendants.         )
 7

 8         On September 15th, 2020, Shayna Montgomery, Transcriber,

 9 received a Transcript Order form requesting a transcript of the

10 Early Neutral Evaluation held on March 5th, 2019, from

11 Andre M. Lagomarsino, Esq., of which the hearing was sealed.

12         IT IS THE ORDER OF THE COURT that the sealed transcript

13 shall be unsealed for the limited purpose of providing a copy of

14 the transcript as requested by Andre M. Lagomarsino, Esq.

15         IT IS FURTHER ORDERED that the sealed transcript shall

16 thereafter be resealed, and a certified copy of the transcript

17 be delivered to the Clerk pursuant to 28, U.S.C., Section

18 753(b), until further order of this Court.

19         IT IS FURTHER ORDERED that the receiving party shall not

20 disclose the sealed contents of the transcript of the proceeding

21 to anyone other than the representatives of the parties directly

22 concerned with this case.

23         DATED this    21st   day of   September , 2020.

24
                                         NANCY J. KOPPE
25                                       United States Magistrate Judge
